Citation Nr: 1701943	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  10-40 571	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of left foot contusion, left great toe.

2.  Entitlement to service connection for residuals of a hematoma, right great toe.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from January 1953 to December 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The RO, in pertinent part, declined to reopen previously denied claims for service connection for disabilities of the great toes.

In December 2011, the Board remanded the case to the agency of original jurisdiction (AOJ) to afford the Veteran a Board hearing.  In July 2013, he testified before the undersigned.  A transcript has been associated with the record.

In January 2014, the Board remanded the matters on appeal to the AOJ for additional development.  The AOJ confirmed and continued the prior denials and returned the case to the Board.

In June 2014, the Board, in pertinent part, reopened the Veteran's claims for service connection for residuals of left foot contusion, left great toe, and hematoma, right great toe, and remanded those matters to the AOJ for additional development and adjudication on the merits.  After taking further action, the AOJ denied the claims and again returned the case to the Board.

In December 2014, the Board remanded the case to the AOJ to afford the Veteran a second Board hearing he had requested.  However, he withdrew the request in November 2016.  38 C.F.R. § 20.704(e).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).


FINDING OF FACT

In November 2016, prior to promulgation of a Board decision, the Veteran indicated in writing that he wished to withdraw the present appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In November 2016, prior to a Board decision, the Veteran indicated in writing that he wished to withdraw the present appeal.  Thus, no allegations of errors of fact or law remain for appellate consideration.  As such, the Board does not have jurisdiction to review the appeal and the appeal must be dismissed.





						(CONTINUED ON NEXT PAGE)
ORDER

The appeal is dismissed.



		
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


